Citation Nr: 1007791	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-05 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a low back 
disability, to include degenerative disc disease (DDD) of L5 
- S1.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Esq.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The Veteran served in the Air Force National Guard and served 
on active duty from November 2, 1969 to March 1, 1970.  The 
appellant also had subsequent service in the Army National 
Guard.


In December 2006, the appellant presented sworn testimony 
during a Board video conference hearing, which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the appellant's claims file.  

These claims were previously before the Board in July 2007.  
At that time, the claims were remanded for additional 
evidentiary development.  The Board is obligated by law to 
ensure that the RO complies with its directives; where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the appellant, through his 
representative, submitted a VA Form 9 [Substantive Appeal] in 
February 2008, expressing disagreement with the July 2008 
Supplemental Statement of the Case.  On this form, the 
appellant indicated that he wished to have a second Board 
hearing.  38 C.F.R. § 20.700 states that "[a] hearing on 
appeal will be granted if an appellant or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person."  As the appellant has already 
been afforded a Board hearing, the appellant's theory of 
entitlement has not changed and no additional claims have 
been added to the appeal, the Board declines to provide the 
appellant with a second hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board is cognizant of the fact that the appellant's 
claims have been in adjudicative status since 2006, and that 
they have been remanded in the past.  Consequently, the Board 
wishes to assure the appellant that it would not be remanding 
his claims again unless it was essential for a full and fair 
adjudication.

The appellant alleges that he is entitled to service 
connection for the aforementioned claims.  Specifically, he 
alleges that he sustained injuries to his back, knees and 
left ankle during the two week annual training period 
required for participation in the National Guard.  During his 
Board hearing, the appellant testified that he injured his 
low back in 1977 and injured his knees and left ankle in 
1980.  See Board Video Conference Hearing, p. 3, December 21, 
2006.  He also indicated that he had no other periods of 
active duty service after 1970, only the two week annual 
training periods required each year.  Id. at p. 12.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).
In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a causal between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  See 
38 U.S.C.A. §§ 101(22), 101(24) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.6 (2009).  Only service department records can 
establish if and when a person was serving on active duty, 
active duty for training, or inactive duty training.  See 
Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

The Board notes that the appellant's treatment records from 
his service in the National Guard demonstrate complaints of 
lumbar spine, knee and ankle problems.  However, it is not 
clear from the evidence of record whether the appellant 
injured his back, knees or ankle during a period of ACDUTRA 
or INACDUTRA.  While the RO did attempt to obtain 
verification of the Veteran's periods of active service, 
ACDUTRA or INACDUTRA, the Board finds that complete 
development had not been achieved.  See Stegall, supra.

Indeed, while the RO did make a request for the purpose of 
verifying the appellant's periods of ACDUTRA and INACDUTRA 
from the New Hampshire Army National Guard in May 2008, the 
response from the New Hampshire Office of the Adjutant 
General did not satisfy the Board's remand directive.  The 
Adjutant General noted that the appellant had been a member 
of the New Hampshire Air National Guard from July 15, 1969 to 
February 6, 1978 and from February 28, 1978 to November 16, 
1979.  Additionally, it was noted that although the appellant 
enlisted in the New Hampshire Army National Guard, his 
enlistment was voided because he was still a member of the 
New Hampshire Air National Guard.  See Adjutant General 
Response Letter, May 16, 2008.  It is clear from review of 
the appellant's claims file that he did have service in the 
Army National Guard.  The appellant's NGB Form 22 stated that 
the appellant had service in the Army National Guard from 
November 1979 to November 1986.  The RO failed to address 
this fact and follow up with the Adjutant General.  This must 
be accomplished.

Further, in August 2008, a VA Personnel Information Exchange 
System (PIES) printout indicated that the RO had requested 
the verification of the appellant's dates of service, 
including active, ACDUTRA and INACDUTRA.  A response noted 
that no records could be identified based on the information 
furnished, but that the RO should re-submit the request using 
a different PIES code if additional information could be 
obtained.  There was no follow-up requesting the type of 
information needed which would help verify the Veteran's 
periods of service.  This should be accomplished.

The RO should also contact the United States Army Enlisted 
Records & Evaluation Center (USAEREC) in Indianapolis, 
Indiana, to obtain any available service records for the 
appellant.

The RO must then determine the appellant's periods of ACDUTRA 
and INACDUTRA, if any.  After these dates have been 
established, the appellant must be afforded VA examinations.  
While the evidence of record has already established that the 
appellant has a current low back disability, there is no 
medical evidence demonstrating disabilities of the knees and 
left ankle.  The appellant has testified that he has suffered 
from left ankle and bilateral knee pain since his alleged 
injuries in 1977 and 1980.  Based upon his competent lay 
observations, he must be afforded a VA joints examination.  
See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding 
that Veteran was competent to testify regarding continuous 
knee pain since service); see also Washington v. Nicholson, 
19 Vet. App. 362, 368-69 (2005) (holding that Veteran was 
competent to report hip disorder, pain, rotated foot and 
limited duty).

Accordingly, the case is REMANDED for the following action:

1.  The RO should again contact the 
appropriate federal depositories in an 
attempt to obtain any service records 
related to Army National Guard service, 
and to verify the dates of such 
service, to include any periods of 
active duty, ACDUTRA and INACDUTRA.  

The RO should contact the appropriate 
federal depositories in an attempt to 
obtain any service records related to 
Air National Guard service, and to 
verify the dates of such service, to 
include any periods of active duty, 
ACDUTRA and INACDUTRA.  

Records solely showing the accumulation 
of points for retirement are NOT 
sufficient; there must be evidence of 
the dates that the appellant actually 
was in ACDUTRA or INACDUTRA status, if 
any.  If during his service with the 
National Guard, the appellant had no 
periods of ACDUTRA or INACDUTRA 
service, this must be specified.  

In addition to any other relevant 
avenues of obtaining the appellant's 
service records, the RO should complete 
the following:

Contact the New Hampshire Office of the 
Adjutant General again to obtain any 
available service records for the 
appellant's time in the Army National 
Guard.  These dates should include the 
time frame of November 1979 through 
November 1986.

Pursuant to the August 2008 PIES 
response sheet, the RO should find out 
what additional information is needed 
in order to put in a request using 
Request Code S02.

Contact the USAEREC in Indianapolis, 
Indiana, to obtain any available 
service records for the appellant.

Any responses received to the requests 
specified above should be memorialized 
in the appellant's claims file.

2.  The RO should schedule the 
appellant for a VA joints/spine 
examination for the purpose of 
determining the nature and etiology of 
any current back, left ankle and 
bilateral knee disorder found.  The 
examiner should specifically state 
whether there is a diagnosed disability 
involving the back, left ankle and 
knees.  Based on the examination 
findings, history provided by the 
Veteran, as well as historical records 
and medical principles, the VA examiner 
should provide a medical opinion, with 
full rationale, as to whether any 
current low back disability, left ankle 
disability or bilateral knee disability 
is at least as likely as not the result 
of active military service or a 
verified period of ACDUTRA or 
INACDUTRA.  In this regard, the 
examiner must be provided with a list 
of all of the Veteran's periods of 
active service, ACDUTRA and INACDUTRA 
while serving in the Army National 
Guard and Air National Guard.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  


4.  Thereafter, the RO must review the 
claims file to ensure that the 
foregoing requested development has 
been completed.  In particular, review 
the requested medical opinion to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, implement corrective 
procedures.  See Stegall, supra.

5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the appellant 
and his representative.  After they have 
had an adequate opportunity to respond, 
this issue should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2009).  



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).

